     4:20-cv-00813-RMG         Date Filed 05/29/20       Entry Number 25         Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH CAROLINA
                               FLORENCE DIVISION

Supreme Raheem Ackbar, #182864      )                Civil Action No. 4:20-cv-813-RMG
a/k/a Ronald Gary, #275886,         )
                                    )
                    Plaintiff,      )
                                    )                       ORDER AND OPINION
        v.                          )
                                    )
Christopher Monaco,                 )
Scott Lewis,                        )
Officer Thompson,                   )
Captain Harouff,                    )
K. Conrad,                          )
R.L Turner,                         )
Brian Stirling,                     )
C. Early,                           )
Susan Duff,                         )
J. Bennett,                         )
Adam Bradbury,                      )
D. Chandler,                        )
Rivera Lopez,                       )
Steven McCarthy,                    )
                                    )
                    Defendants.     )
___________________________________ )

       Before the Court is the Report and Recommendation (“R & R”) of the Magistrate Judge

(Dkt. No. 20) recommending the Court dismiss Plaintiff Supreme Raheem Ackbar’s Amended

Complaint (Dkt. No. 14) with prejudice and without issuance and service of process. For the

reasons set forth below, the Court adopts the R & R as the Order of the Court.




                                               -1-
      4:20-cv-00813-RMG           Date Filed 05/29/20       Entry Number 25         Page 2 of 6




I.      Background

        Plaintiff is an incarcerated person proceeding pro se and in forma pauperis.1 Plaintiff filed

this action on February 21, 2020, alleging that Defendants violated his civil rights pursuant to 42

U.S.C. § 1983. (Dkt. No. 1.)

        On March 27, 2020, the Magistrate Judge issued a proper form order informing Plaintiff

that his complaint was subject to summary dismissal for failure to state a claim. (Dkt. No. 6.) The

Magistrate Judge gave Plaintiff twenty-one days to file an amended complaint or risk dismissal.

(Id. at 1.) On May 4, 2020, Plaintiff filed his Amended Complaint. (Dkt. No. 14.)

        In his Amended Complaint, Plaintiff alleges that his First, Fourth, Fifth, Sixth, Eighth, and

Fourteenth Amendment rights were violated. (Id. at 19.) Plaintiff alleges that, on October 3, 2019,

Defendant Monaco wrote a false incident report about Plaintiff using marijuana which resulted in

a loss of canteen privileges and phone privileges for 90 days. Plaintiff alleges that, on December

13, 2019, Defendant Chandler wrote a false disciplinary report about Plaintiff that resulted in a

loss of canteen, phone, and visitation privileges for 120 days, as well as a 30-day detention/a

change in classification. Plaintiff then alleges that in late December 2019, Defendant Lopez filed

a false charge of exhibitionism against Plaintiff, resulting in the loss of canteen, phone, and

visitation privileges for 75 days, and a 30-day detention/a change in classification. The Amended


1
   Under the Prison Litigation Reform Act (“PLRA”), a court may not grant in forma pauperis
status to a prisoner if he “has, on 3 or more prior occasions, while incarcerated or detained in any
facility, brought an action or appeal in a court of the United States that was dismissed on the
grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be granted,
unless the prisoner is under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g) (the
“three-strikes rule”). In Ackbar v. Lewis, No. 4:19-cv-2045-RMG, 2020 WL 1041697 (D.S.C.
Mar. 4, 2020), in dismissing Plaintiff’s complaint with prejudice, the Court noted that Plaintiff
had, at that point in time, had at least three prior cases dismissed with prejudice for failure to state
a claim. Lewis brought the count to four. Ackbar v. Monaco, No. 4:19-cv-2774-RMG, 2020 WL
1164194, at *1 (D.S.C. Mar. 11, 2020) brought the count to five. Ackbar v. Anderson, No. 4:19-
cv-1209-RMG (D.S.C. Mar. 23, 2020) brought the count to six. This Order brings it to seven.


                                                  -2-
      4:20-cv-00813-RMG          Date Filed 05/29/20      Entry Number 25        Page 3 of 6




Complaint also alleges a variety of other wrongdoing on the parts of Defendants and, inter alia,

requests Plaintiff be released from “false imprisonment.”

       On May 6, 2020, the Magistrate Judge filed an R & R recommending the Court dismiss

Plaintiff’s Amended Complaint with prejudice and without service of process, pursuant to 28

U.S.C. § 1915(e)(2), which permits a court to dismiss a complaint if it is “frivolous or malicious”

or “fails to state a claim on which relief may be granted[.]” (Dkt. No. 20.) On May 26, 2020,

Plaintiff filed objections to the R & R—stylized as a “motion to strike”—but his objections are

non-specific and raise no substantive argument. (Dkt. No. 22.)

II.    Legal Standard

       A.      Pro Se Pleadings

       Pro se pleadings are held to a less stringent standard than formal pleadings drafted by

attorneys and are accorded liberal construction to allow for the development of a potentially

meritorious case. Erickson v. Pardus, 551 U.S. 89, 94 (2007). The requirement of liberal

construction does not mean that the Court can ignore a clear failure in the pleadings to allege facts

which set forth a claim cognizable in federal district court, nor can the Court assume the existence

of a genuine issue of material fact where none exists. See Weller v. Dep’t of Social Services, 901

F.2d 387, 391 (4th Cir. 1990).

       B.      Report and Recommendation

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight and the responsibility to make a final determination remains with the

Court. See, e.g., Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court may “accept, reject,

or modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1)(C). Where the plaintiff objects to the R & R, the Court “makes a de novo

determination of those portions of the report or specified proposed findings or recommendations


                                                 -3-
       4:20-cv-00813-RMG          Date Filed 05/29/20       Entry Number 25         Page 4 of 6




to which objection is made.” Id. Where Plaintiff fails to file any specific objections, “a district

court need not conduct a de novo review, but instead must only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation.” Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal quotation omitted). In the absence

of objections, the Court need not give any explanation for adopting the Magistrate Judge’s analysis

and recommendation. See, e.g., Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983) (“In the absence

of objection . . . we do not believe that it requires any explanation.”). Plaintiff filed objections and

the R & R is reviewed de novo.

III.    Discussion

        After a thorough review of the R & R and Plaintiff’s objections, the Court finds that the

Magistrate Judge ably addressed the issues and correctly concluded that Plaintiff’s Amended

Complaint should be dismissed. First, the Court overrules Plaintiff’s objections to the R & R,

(Dkt. No. 22), because they neither articulate the specific portions of the R & R Plaintiff disagrees

with nor the basis for said objections. See White v. Stacher, No. CV 6-05-1737-GRA-WMC, 2005

WL 8163328, at *3 (D.S.C. July 25, 2005), adopted by, No. CV 6-05-1737-GRA-WMC, 2005 WL

8163324 (D.S.C. Aug. 29, 2005). Second, the Magistrate Judge correctly determined that none of

Plaintiff’s allegations concerning the citied disciplinary proceedings rise to a constitutional

magnitude. Namely, the Magistrate Judge correctly noted that public records2 show that the three

disciplinary charges Plaintiff alleges violated his due process rights did not result in the loss of

good time credit nor extend the duration of his sentence. Said disciplinary proceedings therefore


2
  See generally, http://public.doc.state.sc.us/scdc-public/ (with search parameters limited by
Plaintiff’s name). The Court may take judicial notice of factual information located in postings on
government websites. See, e.g., Williams v. Long, No. 07-3459-PWG, 2008WL4848362, at *7 (D.
Md. Nov. 7, 2008) (noting that courts have found postings on government websites as inherently
authentic or self-authenticating).


                                                  -4-
      4:20-cv-00813-RMG          Date Filed 05/29/20       Entry Number 25         Page 5 of 6




do not implicate Plaintiff’s due process rights. See Wolff v. McDonnell, 418 U.S. 539, 555-58,

(1974); Lennear v. Wilson, 937 F.3d 257, 262 (4th Cir. 2019) (noting inmates’ due process rights

are implicated during disciplinary proceedings where “inmates . . . risk . . . being deprived of a

liberty interest, like good time credits”). Third, as the Magistrate Judge explains in detail in the R

& R, Plaintiff’s remaining allegations are either insufficiently pled, fail to rise to a constitutional

magnitude, must be raised through a habeas action filed under the appropriate statute, or

improperly attempt to bring claims on behalf of other inmates.

       Lastly, the Magistrate Judge correctly concluded Plaintiff’s complaint is subject to

dismissal with prejudice. Workman v. Morrison Healthcare, 724 Fed. Appx. 280 (4th Cir. June 4,

2018) (Table) (noting that where the district court has already afforded an opportunity to amend,

the district court has the discretion to afford another opportunity to amend or can “dismiss the

complaint with prejudice, thereby rendering the dismissal order a final, appealable order”); Knox

v. Plowden, 724 Fed. Appx. 263 (4th Cir. May 31, 2018) (Table) (on remand, district judge

dismissed the action with prejudice); Mitchell v. Unknown, 2018 WL 3387457 (4th Cir. July 11,

2018) (unpublished). Thus, in line with Fourth Circuit case law, Plaintiff’s Amended Complaint

is dismissed with prejudice because Plaintiff had an opportunity to amend but failed to cure

deficiencies in his Amended Complaint.

IV.    Conclusion

       For the foregoing reasons, the Court ADOPTS the R & R of the Magistrate Judge (Dkt.

No. 20) as the Order of the Court, DENIES Plaintiff’s motion to strike (Dkt. No. 22), and

DISMISSES Plaintiff’s Amended Complaint WITH PREJUDICE.

       AND IT IS SO ORDERED.




                                                 -5-
     4:20-cv-00813-RMG       Date Filed 05/29/20   Entry Number 25        Page 6 of 6




                                                s/ Richard Mark Gergel
                                                United States District Court Judge

May 29, 2020
Charleston, South Carolina




                                          -6-
